Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2013107572A1 (hereinafter referred as ‘572, refer attached English language machine translation for claim mapping).
Regarding claim 1, ‘572 teaches a liquid filter (for fuel/oil) comprising a fluid circulating system (refer [0021]); 
a filter cartridge (54); 
a housing (20) having an internal fluid chamber fluidly connected to the fluid circulating system (refer [0021]-[0023]), the filter cartridge received in the internal fluid chamber (refer fig. 1), the housing having an open end through which the filter cartridge can pass along a housing axis (refer fig. 2); and a cover (18) sealed over the open end of the housing in a closed position (refer fig. 1), the cover in an open position exposing the open end of the housing, the cover including a fluid passage (supply line 14 and discharge line 16 are in communication with the internal chamber of the housing) in communication with the internal fluid chamber in the closed position, the fluid passage in communication with the fluid circulating system in the closed position and in the open position (the cover 18 is mounted on an engine and comprises fluid connections, also refer fig. 3).
The claim limitations: "an aircraft fluid filter arrangement" are intended use limitations and do not impart any additional structure. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Alternatively, one of ordinary skill in the art would have had a reasonable expectation of success in implementing the filter arrangement in an aircraft fluid filter system to filter fuel or oil in an aircraft engine fluid arrangement.
Regarding claim 10, the fluid passageways (14 and 16) have an axis that is parallel to the housing (refer fig. 1).
Regarding claim 18, ‘572 teaches that the filter cartridge is a cylindrical tube with an exterior inlet surface and an interior outlet surface, the interior outlet surface being sealed to the cover and in communication with the fluid passage in the closed position (Refer fig. 1 and fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘572, in view of US 5589059 (hereinafter referred as “Semar”).
Regarding claim 2, ‘572 teaches limitations of claim 1 as set forth above. ‘572 does not disclose that the fluid passage includes a flexible hose. However, use of flexible hoses to provide fluid pathways between engine and filter are known in the art as disclosed by Semar (refer fig. 1, abstract). It would have been an obvious matter of design choice to one of ordinary skill in the art to use flexible hose(s) in the arrangement of ‘572 because Semar establishes that use of flexible hoses is known in the art.
Claim(s) 3-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘572, in view of EP026054B1 (hereinafter referred as ‘054, refer attached English language machine translation for claim mapping).
Regarding claim 3-5, ‘572 teaches limitations of claim 1 as set forth above. The fluid passageways 14 and 16 having a longitudinal axis, the fluid passageways having an upstream member (engine side) and a downstream member (filter side).
‘572 does not teach that the upstream member and the downstream member sealed together with a rotary seal to rotate about the longitudinal axis between the closed position and the open position, wherein the longitudinal axis of the fluid passage is transverse to the housing axis, and the arrangement comprising a hinge connecting the cover to rotate about a hinge axis relative to the housing, wherein the longitudinal axis of the fluid passage and hinge axis are coaxial.
‘054 teaches a fluid filter arrangement for internal combustion engine, the filter arrangement comprising a fluid circulating system, a filter cartridge (32) having a base (34), a plurality of fluid pathways provided in the base, engine side base part (35) having a plurality of pathways connecting to the filter base pathways in though a rotatable hinge connection (refer fig. 1, fig. 4). ‘054 also teaches the rotating arrangement providing operating position (axis 5) and emptying position (axis 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter arrangement of ‘572 to include the upstream member and the downstream member sealed together with a rotary seal to rotate about the longitudinal axis between the closed position and the open position, wherein the longitudinal axis of the fluid passage is transverse to the housing axis, and the arrangement comprising a hinge connecting the cover to rotate about a hinge axis relative to the housing, wherein the longitudinal axis of the fluid passage and hinge axis are coaxial as taught by ‘054 to enable clean and environmentally friendly handling when changing the filter.
Regarding claim 6, ‘054 teaches that the longitudinal axis of the fluid passage is laterally aligned with the hinge axis (refer fig. 1 and fig. 4).
Regarding claim 14, ‘572 teaches limitations of claim 1 as set forth above. ‘572 does not teach that the housing axis has an upstanding orientation. However, mere changing orientation of the housing axis would have been an obvious matter of design choice to one of ordinary skill in the art since arranging the filter along horizontal axis is disclosed by ‘572 and arranging the filter along a vertical/upstanding axis is disclosed by ‘054.
Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘572, in view of ‘054 as applied to claim 5 above, and further in view of US 2021/0245106 (hereinafter referred as “Rivat”).
Regarding claims 7-8, modified ‘572 teaches limitations of claim 5 as set forth above. Modified ‘572 does not teach that the hinge includes a rotational stop for restricting rotation of the cover to a range bounded by the closed position and the open position, wherein the rotational stop comprises a housing tab that abuts a cover tab in the open position.
Rivat teaches a filter device having a hinged cover ([0015]-[0017), the hinged cover is restricted by a mechanical stopper [0018]. Rivat further discloses that the mechanical stopper defines the proper opening position of the lid portion for filling the reservoir and/or access to the filter membrane [0019], and that the stopper can be provided on the lid or the housing [0098].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hinge of modified ‘572 to include a rotational stop for restricting rotation of the cover to a range bounded by the closed position and the open position, wherein the rotational stop comprises a housing tab that abuts a cover tab in the open position to restrict and control movement of the cover.
Claim(s) 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘572, in view of ‘054 as applied to claim 5 above, and further in view of US 4776617 (hereinafter referred as “Sato”).
Regarding claims 9 and 11-13, modified ‘572 teaches limitations of claim 3 as set forth above. ‘572 does not teach that the upstream member and the downstream member are sealed together with a longitudinal seal to translate axially relative to each other along the longitudinal axis between the closed position and the open position, wherein the fluid passage comprises a bell member and a spigot member slidingly sealed together with an annular seal, and wherein the bell member axially slides along the longitudinal axis relative to the spigot member between the closed position and the open position, wherein the longitudinal seal includes a splice member having an upstream annular seal and a downstream annular seal sealingly engaging the upstream member and the downstream member respectively.
Sato teaches a telescoping swivel pipe joint for coupling a pair of axially spaced pipes  each having a connection end comprising a pair of joint connectors each connected to the connection end of a corresponding pipe and having a spherical bearing surface, a pair of main joint tubes each having a cylindrical portion and provided at one end thereof with an integral spherical portion for slidable contact with the bearing surface of a corresponding joint connector (abstract). Therefore, Sato establishes that providing a slidingly sealed bell and spigot connection having annular seal is known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the upstream member and the downstream member are sealed together with a longitudinal seal to translate axially relative to each other along the longitudinal axis between the closed position and the open position, wherein the fluid passage comprises a bell member and a spigot member slidingly sealed together with an annular seal, and wherein the bell member axially slides along the longitudinal axis relative to the spigot member between the closed position and the open position, wherein the longitudinal seal includes a splice member having an upstream annular seal and a downstream annular seal sealingly engaging the upstream member and the downstream member respectively to provide a joint which is capable of providing ready adjustment in the degree of allowable telescopic swivel movement.
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘572, in view of US 2017/0298881(hereinafter referred as “Malgorn”).
Regarding claims 15-16, ‘572 teaches limitations of claim 1 as set forth above. ‘572 does not teach that the housing and cover are connected with a plurality of bolts, wherein the bolts are captive within the cover.
Malgorn teaches a filter system comprising a housing and a cover joined by a plurality of  bolts (elements 350, refer fig. 2, fig. 4).
It would have been obvious to one of ordinary skill in the art to pick a known joining mechanism of bolts, wherein the bolts are captive within the cover to provide connection between the housing and the cover of ‘572 because Malgorn establishes that such connections are known in the art.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘572, in view of US 2014/0231336 (hereinafter referred as “Pribanic”).
Regarding claim 17, ‘572 teaches limitations of claim 1 as set forth above. ‘572 does not teach that the housing and the cover are connected with a spring loaded latch.
Pribanic teaches a filter module comprising a housing and a cover, wherein the cover and the housing are joined via spring loaded latch (fig. 40-43, [0094]-[0095]).
It would have been obvious to one of ordinary skill in the art to pick a joining mechanism of spring loaded latch from known joining mechanisms to provide secure connection between the housing and the cover of ‘572 because Pribanic establishes that spring loaded latch connections are known in the art.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0192033 (hereinafter referred as “Garassino”), in view of ‘572.
Regarding claim 19, Garassino teaches an aircraft engine having a fluid circulating system having a fluid filter (abstract, fig. 2, [0031]). The engine inherently comprises an engine axis.
Garassino does not teach that a fluid circulating system having a first conduit and a second conduit for circulating fluid in opposing first and second directions; a filter cartridge having an exterior surface; a housing disposed above the engine axis and accessible from a top of the engine, the housing having an internal fluid chamber surrounding the exterior surface of the filter cartridge, an open end through which the filter cartridge can pass along a housing axis, and a first fluid passage in communication with the internal fluid chamber and in communication with the first conduit of the fluid circulating system; and a removable cover sealed over the open end of the housing in a closed position, the removable cover in an open position exposing the open end of the housing, the removable cover including a second fluid passage in communication with the internal fluid chamber in the closed position, the second fluid passage being formable and in communication with the second conduit of the fluid circulating system in the closed position and in the open position.
‘572 teaches a liquid filter (for fuel/oil) comprising a fluid circulating system (refer [0021]) having a first conduit (14) and a second conduit (16) for circulating fluid in opposite direction; the filter mounted on an engine; a filter cartridge (54);  a housing (20) having an internal fluid chamber fluidly connected to the fluid circulating system (refer [0021]-[0023]), the filter cartridge received in the internal fluid chamber (refer fig. 1), the housing having an open end through which the filter cartridge can pass along a housing axis (refer fig. 2); and a cover (18) sealed over the open end of the housing in a closed position (refer fig. 1), the cover in an open position exposing the open end of the housing, the cover including a fluid passage (supply line 14 and discharge line 16 are in communication with the internal chamber of the housing) in communication with the internal fluid chamber in the closed position, the fluid passage in communication with the fluid circulating system in the closed position and in the open position (the cover 18 is mounted on an engine and comprises fluid connections, also refer fig. 3).
It would have been obvious to one of ordinary skill in the art to modify the aircraft engine of Garassino to include a filter mounted on the engine, wherein a fluid circulating system having a first conduit and a second conduit for circulating fluid in opposing first and second directions; a filter cartridge having an exterior surface; a housing disposed above the engine axis and accessible from a top of the engine, the housing having an internal fluid chamber surrounding the exterior surface of the filter cartridge, an open end through which the filter cartridge can pass along a housing axis, and a first fluid passage in communication with the internal fluid chamber and in communication with the first conduit of the fluid circulating system; and a removable cover sealed over the open end of the housing in a closed position, the removable cover in an open position exposing the open end of the housing, the removable cover including a second fluid passage in communication with the internal fluid chamber in the closed position, the second fluid passage being formable and in communication with the second conduit of the fluid circulating system in the closed position and in the open position to provide a filter arrangement that enables replacement of the filter cartridge.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Garassino, in view of ‘572 as applied to claim 19 above, and further in view of ‘054.
Regarding claim 20, modified Garassino teaches limitations of claim 19 as set forth above. Modified Garassino does not teach that the removable cover is rotatable about an axis of a hinge connecting the cover to the housing, and wherein the second conduit has a fluid interface aligned with the axis of the hinge.
‘054 teaches a fluid filter arrangement for internal combustion engine, the filter arrangement comprising a fluid circulating system, a filter cartridge (32) having a base (34), a plurality of fluid pathways provided in the base, engine side base part (35) having a plurality of pathways connecting to the filter base pathways in though a rotatable hinge connection (refer fig. 1, fig. 4). ‘054 also teaches the rotating arrangement providing operating position (axis 5) and emptying position (axis 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter arrangement of ‘572 to provide the removable cover that is rotatable about an axis of a hinge connecting the cover to the housing, and wherein the second conduit has a fluid interface aligned with the axis of the hinge as taught by ‘054 to enable clean and environmentally friendly handling when changing the filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777